Citation Nr: 0904052	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-04 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as a result of Agent Orange exposure.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston 
Texas, which denied service connection for a skin disorder. 
The Veteran, who had active service between September 1969 
and September 1971, has appealed this decision to the BVA and 
the case was referred to the Board for appellate review.


FINDING OF FACT

A skin disorder was not manifested during service, and any 
currently diagnosed skin disorder is not shown to be causally 
or etiologically related to service, including Agent Orange 
or other herbicide exposure therein.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service, nor may one be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 
5103A (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
The notification obligation in this case was accomplished by 
way of letters from the RO to the appellant dated in December 
2003, and March 2006.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

Turning to the duty to assist, the RO provided assistance to 
the Veteran as required by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c) under the facts and circumstance of this case. In 
this regard, the RO obtained the Veteran's service treatment 
records, service personnel records, as well as private and VA 
medical records identified by the Veteran. The Veteran was 
also afforded a VA examination. 

The record also reflects that, after identification by the 
Veteran, the RO made a request for medical records, 
specifically records from Diagnostic Clinic of Houston to 
include treatment by Drs. A. P. and F.M., but the Clinic 
advised the RO that the records were destroyed after seven 
years after the last visit to the clinic.  The Veteran also 
advised he had treatment by Drs. B.F. and M.K. but no records 
were ever received.  The RO advised the Veteran of its 
unsuccessful attempts to obtain these records in a letter 
dated in June 2004, as well as in the ratings decision.  
38 C.F.R. § 3.159 (c) (1) & (e)

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006). The Board concludes that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained. Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.


Laws & Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.

The term "disability" in 38 U.S.C.A. § 1110 means impairment 
of earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b), 38 C.F.R. § 
3.304(d). 

The Veteran asserts that his skin disorder resulted from 
exposure to Agent Orange while he was in Vietnam.  Service 
records do confirm that part of the Veteran's service 
included duty in Vietnam.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(a) (3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b) (1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. §§ 
3.307(a) (6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 72 Fed. Reg. 32395 (2007).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. 
Cir. 1994).  Service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Analysis

The record clearly reflects that the Veteran currently has a 
skin disorder that has manifested itself in the form of a 
rash.  He has received treatment from both the VA and private 
medical providers.  The remaining questions are whether the 
Veteran has established by medical or lay evidence the 
inservice incurrence or aggravation of an injury or disease, 
and whether there is competent medical evidence which relates 
the current skin rash disorder to service.

Turning first to the service treatment records, there is no 
explicit indication that his current skin disorder was 
manifested during service. Both his entrance and separation 
examination reports list his skin as normal.  The separation 
examination in September 1971 contains a handwritten 
statement signed by the Veteran that his condition was good 
and he reviewed the medical records.

After service, the first notation concerning a skin rash 
disorder is a private physician's record of treatment of the 
Veteran in March 1998.  At that time, and thereafter, there 
is no medical opinion of record linking the Veteran's current 
skin disorder to his service or inservice exposure to Agent 
Orange.  Discussion of the etiology to the Veteran's skin 
disorder occurs only twice in the medical record.  A private 
physician examined and treated the Veteran for a skin rash 
disorder in March 2000, at which time the Veteran reported 
suffering an itching all over his body in the prior 6-7 
years.  The Veteran also stated it has been well controlled 
with medication.  The physician did not observe a skin rash 
at this time and specifically stated the etiology of the 
Veteran's problem was unclear.

In September 2006, the Veteran was afforded a VA examination 
to specifically to address his claim that his skin disorder 
resulted from his service.  The examiner reviewed the entire 
VA claims file.  The Veteran reported that the symptoms began 
in Vietnam and they are constant.  The disorder manifested 
itself with uticaria, redness, dry and scaling skin, and 
itching.  He described four or more episodes in the year 
prior to the examination but the condition responded to 
treatment by medication.  On physical examination, the 
Veteran had thickened skin over the knuckles bilaterally and 
signs of skin peeling between the fingers.  No open lesions 
or visible rashes were noted.  The examiner diagnosed 
uticaria and stated the Veteran presented no evidence 
supporting the claim his skin condition began in service.  As 
a result, the examiner opined that the skin condition is less 
likely as not a result of service.

Based on this record, the Board finds that service connection 
for an unspecified skin disorder is not warranted. At the 
outset, the Board notes that skin rash is not among the 
diseases listed in 38 U.S.C.A. § 1116 (a) (2) and 38 C.F.R. § 
3.309 (e) as being associated with exposure to herbicidal 
agents such as Agent Orange.  Since the Veteran has submitted 
no medical evidence which offers a medical opinion that his 
skin disorder is due to Agent Orange exposure, service 
connection on this basis is not warranted.

The Board acknowledges the Veteran's statements that he first 
developed skin rash problems while he was on duty in Khe 
Sahn, Vietnam and has suffered from recurrent skin rashes 
from that time to the present.  The Board also acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  For example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran 
is not competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Veteran's statements that his 
current skin disorder is the result of service must be 
supported by competent medical opinions in the record.

The record does not contain a competent opinion linking the 
Veteran's current skin disorders to service, and the medical 
evidence of record does not otherwise demonstrate it is 
related to service.  Absent this crucial medical evidence, 
the Board can not conclude on its own that the Veteran's 
disorder resulted from service.  Just as the Veteran cannot 
make a medical conclusion, the Board is not competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Furthermore, the Board finds, in the absence of any 
indication of a skin disorder during service and the fact 
that no skin disorder was demonstrated for many years 
following the Veteran's separation from service, that the 
preponderance of the evidence is against the Veteran's claim.  
The evidentiary gap in this case between active service and 
the earliest diagnosis of a skin disorder essentially 
constitutes negative evidence that tends to disprove the 
Veteran's claim that the Veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998); affd. sub. 
nom., Forshey v. Principi, 284 F. 3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  Therefore, the Board concludes that 
service connection for a skin disorder is not warranted.

The Veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
Veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current disability and 
an injury, disease or event in service.  Accordingly, the 
Board concludes that service connection for the skin disorder 
is not established in the absence of competent medical 
evidence demonstrating a relationship between the disorder 
and service. 

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a skin disorder.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107.




ORDER

Service connection for a skin disorder to include as a result 
of Agent Orange exposure is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


